              Case 2:21-cv-01173-NIQA Document 12 Filed 08/25/21 Page 1 of 2


                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RICHARD BERMUDEZ                                        :                     CIVIL ACTION
         Petitioner                                     :
                                                        :                     NO. 21-1173
                 v.                                     :
                                                        :
COMMONWEALTH                                            :
       Respondent                                       :

                                                ORDER
        AND NOW, this 25th day of August 2021, upon consideration of the pro se amended petition for

writ of habeas corpus filed by Petitioner Richard Bermudez (“Petitioner”) pursuant to 28 U.S.C. § 2254

(the “Petition”), [ECF 5], the Report and Recommendation issued on May 11, 2021, by the Honorable

Timothy R. Rice, United States Magistrate Judge (“the Magistrate Judge”), [ECF 9], which

recommended that the Petition be denied as untimely, and Petitioner’s objections to the Report and

Recommendation, [ECF 10], and after conducting a de novo review of the objections, it is hereby

ORDERED that:

        1.       The Report and Recommendation (the “R&R”) is APPROVED and ADOPTED;

        2.       The objections to the R&R are without merit and are OVERRULED;1


1
         In his amended habeas corpus petition, Petitioner alleges numerous claims, including, inter alia,
ineffective assistance of counsel, the imposition of an illegal sentence, false imprisonment, PCRA court error, and
an invalid guilty plea. [ECF 5]. The Magistrate Judge issued a well-reasoned R&R in which he recommended
that all of Petitioner’s claims be dismissed, as untimely. Specifically, the Magistrate Judge correctly determined
that Petitioner’s underlying guilty plea to third-degree murder and conspiracy to commit robbery was entered on
April 28, 2009, that his conviction became final on November 25, 2011, and that any federal habeas challenge to
that conviction was, thus, required to be filed by November 26, 2012, absent any statutory or equitable tolling or
an alternative start date. After addressing each of the potential categories of tolling or an alternative start date and
finding that none applied, the Magistrate Judge concluded that Petitioner’s claims were untimely. Petitioner filed
objections to the R&R.

        When timely objections to an R&R are filed, a court must conduct a de novo review of the contested
portions of the R&R. See Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989) (citing 28 U.S.C.
§ 636(b)(1)(C)); Goney v. Clark, 749 F.2d 5, 6–7 (3d Cir. 1984). In conducting its de novo review, a court may
accept, reject, or modify, in whole or in part, the factual findings or legal conclusions of the magistrate judge.
28 U.S.C. § 636(b)(1). Although the review is de novo, the statute permits the court to rely on the
             Case 2:21-cv-01173-NIQA Document 12 Filed 08/25/21 Page 2 of 2


        3.       Petitioner’s petition for a writ of habeas corpus, [ECF 5], is DENIED; and

        4.       No probable cause exists to issue a certificate of appealability.2

        The Clerk of Court is directed to mark this matter CLOSED.




                                                   BY THE COURT:


                                                   /s/ Nitza I. Quiñones Alejandro
                                                   NITZA I. QUIÑONES ALEJANDRO
                                                   Judge, United States District Court




recommendations of the magistrate judge to the extent it deems proper. United States v. Raddatz, 447 U.S. 667,
675–76 (1980); Goney, 749 F.2d at 7.

         Here, in his objections, Petitioner baldly asserts that “extraordinary circumstances” prevented him from
filing a timely habeas petition and repeats his argument that he first learned that his conviction for third-degree
murder was improper following the decision of the United States Court of Appeals for the Third Circuit in Bennett
v. Graterford, 886 F.3d 268 (3d Cir. 2018). The Magistrate Judge considered this argument and dismissed it as
inapposite. Further, Petitioner’s objections merely rehash arguments made in his Petition and original filings with
respect to all of his claims, but without specifying or identifying the error(s) allegedly committed by the Magistrate
Judge. See Local Rule 72.1(IV)(b) (requiring that written objections to a magistrate judge’s report and
recommendation “specifically identify the portions of the proposed findings, recommendations or report to which
objection is made and the basis for such objections.”).

          Nonetheless, in reviewing the Petition, the R&R, and the objections, this Court finds that the Magistrate
Judge correctly concluded that Petitioner’s claims are time-barred. This Court agrees with the Magistrate Judge’s
analysis and conclusions and, therefore, finds that the Magistrate Judge did not commit error in his
recommendations. Accordingly, Petitioner’s objections are overruled, and the R&R is adopted and approved in
its entirety.
2
         A district court may issue a certificate of appealability only upon “a substantial showing of the denial of
a constitutional right.” 28 U.S.C. § 2253(c). A petitioner must “demonstrate that reasonable jurists would find
the district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,
484 (2000); Lambert v. Blackwell, 387 F.3d 210, 230 (3d Cir. 2004). For the reasons set forth in the R&R, this
Court concludes that no probable cause exists to issue such a certificate in this action because Petitioner has not
made a substantial showing of the denial of any constitutional right. Petitioner has not demonstrated that
reasonable jurists would find this Court’s assessment “debatable or wrong.” Slack, 529 U.S. at 484. Accordingly,
there is no basis for the issuance of a certificate of appealability.
                                                          2
